Per Curiam. Defendants in error have filed a motion to quash the writ and dismiss the cause for want of jurisdiction in this court. The ground of the motion is that a freehold is involved. This is a bill for specific performance, in which the complainant seeks to compel the execution and delivery to him of a good and sufficient deed, conveying the title to 230 acres of land in pursuance of an alleged parol agreement between himself and his deceased father, Rodney McDole. Under the holding of our Supreme Court in Hayes v. O’Brien et al., 149 Ill. 403, we must hold that a freehold is involved and that this court has no jurisdiction. The writ of error is therefore quashed and the cause dismissed, with leave to withdraw the record.